Citation Nr: 0612645	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension as secondary to service-connected anxiety 
disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
coronary artery disease with history of coronary artery 
bypass graft as secondary to service-connected anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans' Affairs (VA), Regional Office (RO) in Waco, 
Texas.  The veteran testified before the undersigned at a 
video conference hearing conducted in March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

At his March 2006 videoconference hearing before the 
undersigned, the veteran testified that he has received 
regular treatment for his claimed hypertension and coronary 
artery disease, including as recently as the prior week, 
through the VA Outpatient Clinic in El Paso, Texas.  At this 
time, only VA medical reports dated through November 2003 are 
of record.  As such, the RO should obtain the more recent VA 
treatment records relevant to both of the veteran's claimed 
disorders now on appeal.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (which held that those records in the control of 
the Secretary (such as documents generated by VA) are 
considered to be constructively before the Board of Veterans' 
Appeals (Board) and must actually be part of the record on 
review); see also VAOPGCPREC 12-95.

In addition, during the pendency of this appeal the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As this matter 
involves claims of entitlement to service-connection, and as 
the matter is being remanded for further development, the 
Board finds it reasonable to give additional notice to 
expressly comply with the Dingess/Hartman decision.

The Court also issued a decision in Kent v. Nicholson, No. 
04-181 (March 31, 2006) during the pendency of this appeal 
which addressed the appropriate VCAA notice to be provided in 
new and material cases.  The Court found that VA must notify 
a claimant of the evidence and information needed to reopen 
the claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.  Such 
notice to the veteran is essential since the question of 
materiality depends on the basis on which the prior denial 
was made and the failure to notify a claimant of what would 
constitute material evidence would be prejudicial to the 
claimant.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim, and the Kent decision 
concerning VCAA notice in cases involving 
new and material evidence.

2.  The RO should obtain the records of 
all treatment related to the veteran's 
hypertension and coronary artery disease 
from the VA Outpatient Clinic in El Paso, 
Texas, as dated from November 2003 to the 
present.

3.  After the RO completes all of the 
development requested above to the extent 
possible, it should again review the 
claims on the basis of all additional 
evidence associated with the claims file.  
If the RO cannot grant the benefits sought 
on appeal in their entirety, then it 
should furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

